Order filed October 4, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00066-CV
                                   ____________

    THOMAS RAMAGE AND ELIZABETH BURKHARDT, Appellants

                                         V.

     SUGAR BRANCH CONDOMINIUM ASSOCIATION, RAMON L.
      SOLANO, GLENDA MARTINEZ, ELIA SALINA, ANNIE BUTLER,
                      C.J. HERMS, Appellees


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-31884

                                      ORDER

      The notice of appeal in this case was filed January 24, 2016. The clerk
responsible for preparing the record notified this court that appellants have not made
payment for the record. No evidence that appellants have established indigence has
been filed. See Tex. R. App. P. 20.1. On May 4, 2016, this court notified appellants
that the appeal was subject to dismissal unless appellants filed a response with proof
of payment for the record. No response was filed. Therefore, the court issues the
following order.

      Appellants are ordered to demonstrate to this court that they have made
arrangements to pay for the clerk’s record on or before October 19, 2016. See Tex.
R. App. P. 35.3(c). If appellants fail to do so, the appeal will be dismissed. See Tex.
R. App. P. 37.3(b).



                                        PER CURIAM




                                          2